DETAILED ACTION
Summary
This Office action is in response to reply dated July 15, 2022.  Claims 1 and 3-16 are currently pending.  Claims 17-31 are currently withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887 A1) in view of Butler (US 2017/0270323 A1) and Bodi (US 2018/0040223 A1).
Regarding claim 1, Howell discloses a device (see at least Figure 1 Howell | [0043] Howell | [0004] of Howell, note that U.S. Application No. 11/183,263, which is incorporated by reference and corresponds to US 2006/0001827 A1, and will hereafter be referred to as of Howell 827', teaches that the device could be various types of glasses, swimming goggles, etc., see [0037] of Howell 827', and that the one or more electrical components can be in the strap or band associated with the device/goggles) comprising: 
a device body comprising a band with first and end second portions connected by a curved bridge portion (see at least [0037] of Howell 827', note that the one or more electrical components can be in the strap or band associated with the device | Figure 1, items 106 and 108 of Howell | [0049] of Howell, note the bridge (106) and the temples (108) which correspond to the first and second ends of Howell 827's strap/band are attached to the swimming goggles), wherein the device body is configured to securely grip a human head with the first and second end portions positioned on or above respective temples of the head (see at least [0037] of Howell 827', note the swimming goggles are securely gripped to the head of the swimmer via the first and second ends of the strap/band | [0049] of Howell, note the temples (108), which correspond to the first and second ends of Howell 827's strap/band, are positioned on or above the respective temples of the swimmer); 
a first signal generator disposed within the first end portion (see at least [0072-0074] of Howell, note both of the temples (108), which correspond to the first and second ends of Howell 827's strap/band, have a rearward part that connects with a forward part that is integral to the eyeglass or swimming goggle’s frame, wherein each respective rearward part includes one or more electrical components comprising at least a wireless communication device | [0119] of Howell, note the electrical component can be a transmitter and receiver | [0122-0124] of Howell, note RFID); 
a second signal generator disposed within the second end portion (see at least [0072-0074] of Howell, note both of the temples (108), which correspond to the first and second ends of Howell 827's strap/band attached to the swimming goggle’s frame, have one or more electrical components | [0119] of Howell, note the electrical component can be a transmitter and receiver | [0122-0124] of Howell, note RFID | [0032] of Howell 827', note temple arrangements, which are the first and second ends of Howell 827's strap/band, having different electrical components can be applied to the same frame of a pair of glasses or swimming goggles, and retailers or distributors can then provide after-market modification or enhancement at the preference of their consumers (e.g., a consumer can identify the preferred temple arrangements to be sold with the glasses or swimming goggles such that they can customize any signal generator to be placed in the first and second end portions of the band)); and 
a processing unit disposed within the device body in communication with the first and second signal generators (see at least [0166] of Howell, note that electrical components, such as a processing unit, can be incorporated in the bridge of the glasses/swimming goggles which corresponds to the forward part | [0078] of Howell, note a microcontroller can be in the forward part | [0076] of Howell, note the forward part can include an integrated circuit | [0117]); and
wherein the first and second signal generators transmit signals comprising respective first and second unique identifier codes (see at least [0122-0123] note each RFID tag transmits its own unique identifier code, such as a serial number).
However, Howell does not specifically disclose wherein the processing unit is configured to cause the first and second signal generators to transmit signals; and wherein first and second unique identifier codes are associated as a pair of identifier codes.
It is known to identify and coordinate signal generators in different ways.  For example, Butler teaches a device wherein a processing unit is configured to cause first and second signal generators to transmit signals (see at least Figure 1, items 102 and 104 | [0229] note in a device that contains multiple RF network nodes (104), as depicted in FIG. 2, a master RF network node coordinates activities of the other RF network nodes, such as when they transmit their respective unique signals | [0100-0101] note that the master RFID node coordinates transmitting/receiving | [0275-0276] note simultaneous transmission and ordered time slot transmission from the plurality of RF network nodes | [0381-0382] note frequency hopping).  With respect to the other limitation, Bodi teaches a device wherein first and second unique identifier codes are associated as a pair of identifier codes (see at least Figure 1, item 10c | [0110] note the detectors (10a, 10b, 10c) may be incorporated into the swimmer’s goggles, swimsuit, etc. | [0107] note the base station pairs with each uniquely identified detector (10a, 10b, 10c) such that a swimmer wearing more than one detector (10a, 10b, 10c) could all be identified as representing the same swimmer).
Note the FCC regulates RFID frequency hopping to transmit no longer than 0.4 seconds over various times (e.g., 10s, 20s, etc.) (see attached NPL of FCC regulations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Butler and Bodi into Howell.  With respect to Butler, this provides the ability to prevent interference between each of Howell’s first and second signal generators by centrally coordinating or synchronizing frequency hopping.  With respect to Bodi, this allows Howell in view of Butler’s first and second signal generators to be associated with a single device or person, thus improving tracking by reducing confusion in the amount of devices tracked.
Regarding claim 3, Howell in view of Butler and Bodi, as addressed above, teach wherein the processing unit is configured to cause the first and second signal generators to transmit the signals continuously (see at least [0123] of Howell, note constantly emit signals | Figure 1, items 102 and 104 of Butler | [0229] of Butler, note in a device that contains multiple RF network nodes (104), as depicted in FIG. 2, a master RF network node coordinates activities of the other RF network nodes, such as when they transmit their respective unique signals | [0100-0101] of Butler, note that the master RFID node coordinates transmitting/receiving | [0275-0276] of Butler, note the RFID nodes simultaneously transmit together (i.e., they do not wait for one another via time slots, they continuously transmit information together), or they transmit in ordered time slots | [0381-0382] of Butler, note frequency hopping | [0112] of Bodi).
Regarding claim 4, Howell in view of Butler and Bodi, as addressed above, teach wherein the processing unit is configured to cause the first and second signal generators to transmit the signals periodically, with a period between transmissions of between zero and 30 seconds (see at least Figure 1, items 102 and 104 of Butler | [0229] of Butler, note in a device that contains multiple RF network nodes (104), as depicted in FIG. 2, a master RF network node coordinates activities of the other RF network nodes, such as when they transmit their respective unique signals | [0100-0101] of Butler, note that the master RFID node coordinates transmitting/receiving | [0275-0276] of Butler, note the RFID nodes simultaneously transmit together (i.e., they do not wait for one another via time slots, they continuously transmit information together), or they transmit in ordered time slots | [0381-0382] of Butler, note frequency hopping, as regulated by the FCC, has ordered slot transmission every 0.4s on different channels | [0112] of Bodi, note bursts).
Regarding claim 12, Howell in view of Butler and Bodi further teach a power source disposed within the device body in operative coupling with the first and second signal generators and the processing unit (see at least Figure 4 of Howell, note power source (battery)–controller–RFIDs | [0112] of Howell, note battery | [0123] of Howell, note battery powered transponders | [0074] of Howell note the battery is located in the forward part of the frame of the swimming goggles).
Regarding claim 13, Howell further discloses one or more additional components selected from among: an accelerometer, a perimeter monitor, a submersion tracker, a flex sensor, a gyroscope, a heart rate monitor, and a GPS tracker, disposed within the device body (see at least [0072] of Howell, note GPS | [0121] of Howell | [0127-0128] of Howell, note an accelerometer can detect if the swimming goggles are being worn | [0169] of Howell, note heart rate sensor).
However, Howell in view of Butler do not specifically teach wherein the processing unit is configured to transmit data from the one or more additional components via at least one of the first and second signal generators.
It is known to utilize sensed data from a device in different ways.  For example, Bodi teaches a device, such as a pair of swimming goggles, with a processing unit configured to transmit data from one or more additional components via at least one of a first and second signal generator (see at least Figures 1-2, items 10(a-c), 101a-101n, 102, 100 and 104 | [0064-0078] note the various additional components, such as sensors, a swimming detector is equipped with and the transmission of their data to a remote device | [0110] note any of these detectors, or additional detectors, might be incorporated within the swimmers swimsuit, goggle, etc….the detectors might be integrated with the swimmer's swim suit (i.e., multiple detectors are integrated into a single device body) | [0111-0113] note any number of the devices (10a-10c) may communicate with each other to share one detector device (10) | [0114] note the processor (102) decides which sensor data (101a-101n) to remotely transmit via the transmitter/receiver (100) | [0099] note monitoring if the swimming goggles have been removed).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the features of Bodi into Howell.  This provides the ability to monitor Howell in view of Butler’s swimmer via their swimming goggles, thus helping to ensure their safety in the event the swimmer may be in distress.
Regarding claim 14, Howell in view of Butler and Bodi, as addressed above, teach one or more components configured to detect an indication of an anomalous health condition, wherein the processing unit is configured to transmit, via at least one of the first and second signal generators, an alert signal, in response to detection of the indication of the anomalous health condition (see at least [0072] of Howell, note GPS | [0121] of Howell | [0127-0128] of Howell, note an accelerometer can detect if the swimming goggles are being worn | [0169] of Howell, note heart rate sensor | Figures 1-2, items 10(a-c), 101a-101n, 102, 100 and 104 of Bodi | [0064-0078] of Bodi, note the various additional components, such as a cardio-sensor, a swimming detector is equipped with and the transmission of their data to a remote device | [0110] of Bodi, note any of these detectors, or additional detectors, might be incorporated within the swimmers swimsuit, goggle, etc….the detectors might be integrated with the swimmer's swim suit (i.e., multiple detectors are integrated into a single device body) | [0111-0113] of Bodi, note any number of the devices (10a-10c) may communicate with each other to share one detector device (10) | [0114] of Bodi, note the processor (102) decides which sensor data (101a-101n) to remotely transmit via the transmitter/receiver (100) | [0099] of Bodi, note monitoring if the swimming goggles have been removed).
Regarding claim 15, Howell in view of Butler and Bodi, as addressed above, teach a component to detect whether the device is being worn on the human head (see at least [0127-0128] of Howell), wherein the processing unit is configured to transmit, via at least one of the first and second signal generators, at least one of: an indication that the device has been put on; an indication that the device is being worn; and an indication that the device has been removed (see at least [0099] of Bodi, note an alarm is issued when it is detected that the swimming goggles have been removed).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887 A1) in view of Butler (US 2017/0270323 A1) and Bodi (US 2018/0040223) as applied to claim 1 above, and in further view of Turon (US 2012/0161958 A1).
Regarding claim 5, Howell in view of Butler and Bodi do not specifically teach wherein the processing unit is configured to output an activation signal to the first and second signal generators in response to detection of an activation state, wherein the first and second signal generators are configured to transmit signals in response to the activation signal.
It is known for a device to operate in different ways.  For example, Turon discloses a device wherein a processing unit is configured to output an activation signal to first and second signal generators in response to detection of an activation state, wherein the first and second signal generators are configured to transmit signals in response to the activation signal (see at least [0005] note that devices have wireless communication modules | [0031] note transmission at various protocols (e.g., GSM, WiFi, Bluetooth, Zigbee, UMTS/HSxPA, 3GPP Long Term Evolution (LTE) and WiMAX) requires various signal protocol generators | [0038] note if movement is detected via an accelerometer the device is placed in an active mode | [0022] note that wireless communication is activated and deactivated by a controller | [0024] | [0041] note if no events are detected for a predetermined amount of time, such as acceleration, the device is place into hibernation mode).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Turon into Howell in view of Butler and Bodi.  This provides the ability to conserve power, thus extending the life of Howell in view of Butler and Bodi’s battery powered device (see [0002] of Turon).
Regarding claim 6, Howell in view of Butler, Bodi and Turon, as addressed above, teach an accelerometer, operably coupled to the processing unit (see at least Figure 4 of Howell | [0127] of Howell | [0005] of Turon | [0032] of Turon | Figure 2 of Turon), wherein the processing unit is configured to output the activation signal to the first and second signal generators in response to detecting a signal from the accelerometer (see at least [0038] of Turon | [0009] of Turon | [0035] of Turon, note single controller | [0024] of Turon).
Regarding claim 7, Howell in view of Butler, Bodi and Turon, as addressed above, teach wherein the processing unit is configured to signal the first and second signal generators to cease signal transmission in response to a deactivation state (see at least [0041] of Turon, note if no events are detected for a predetermined amount of time, such as acceleration, the device is place into hibernation mode | [0009] of Turon | [0035] of Turon, note single controller | [0024] of Turon).
Regarding claim 8, Howell in view of Butler, Bodi and Turon, as addressed above, teach an accelerometer, operably coupled to the processing unit (see at least Figure 4 of Howell | [0127] of Howell | [0005] of Turon | [0032] of Turon | Figure 2 of Turon), wherein the processing unit is configured to: measure a period of time without receiving a signal from the accelerometer; and cause the first and second signal generators to cease signals transmission in response to detection of a passage of a predetermined period of time without receipt of a signal from the accelerometer (see at least [0041] of Turon, note if no events are detected for a predetermined amount of time, such as acceleration, the device is place into hibernation mode).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887 A1) in view of Butler (US 2017/0270323 A1) and Bodi (US 2018/0040223) as applied to claim 1 above, and in further view of Kinsella (US 2008/0109949 A1).
Regarding claim 10, Howell in view of Butler and Bodi do not specifically teach a first cushioning element disposed on an interior side of the first end portion; and a second cushioning element disposed on an interior side of the second end portion.
It is known for a device to be arranged in different ways.  For example, Kinsella teaches a device with a first cushioning element disposed on an interior side of the first end portion; and a second cushioning element disposed on an interior side of the second end portion (see at least Figure 1, item 20 | [0043]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the features of Kinsella into Howell in view of Butler and Bodi.  This may provide additional comfort to a swimmer wearing Howell’s swimming goggles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887 A1) in view of Butler (US 2017/0270323 A1) and Bodi (US 2018/0040223) as applied to claim 1 above, and in further view of Noboru (JP S62252219 A).
Regarding claim 11, Howell in view of Butler and Bodi do not specifically teach wherein the device body is flexibly mechanically deformable in a radial direction within a plane in which the device body extends, with a selected radial spring constant such that the device body is configured to be positioned on and to grip the human head with the first and second end portions adjacent the respective temples of the human head, thereby keeping the device positioned both securely and comfortably on the human head.
It is known for swimming devices to be arranged in different ways.  For example, Noboru teaches a device wherein a device body is flexibly mechanically deformable in a radial direction within a plane in which the device body extends, with a selected radial spring constant such that the device body is configured to be positioned on and to grip the human head with the first and second end portions adjacent the respective temples of the human head, thereby keeping the device positioned both securely and comfortably on the human head (see at least Figure 2, items 24 | page 3, second paragraph, note that as shown in Figure 2, the transmitting device (6) is attached to the hat (20) of the swimmer (4) like a hair band, and the transmitting device (6) is attached so as to sandwich the hat (20) by the elasticity of the first and second signal generators (24)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the features of Noboru into Howell in view of Butler and Bodi.  This provides an additional feature to help to firmly attach Howell in view of Butler and Bodi’s device to the swimmer’s head, thus helping ensure the device is not lost in a lake.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Howell (US 2007/0046887 A1) in view of Butler (US 2017/0270323 A1) and Bodi (US 2018/0040223) as applied to claim 1 above, and in further view of Holm (U.S. Pub 2015/0042476).
Regarding claim 16, Howell, as addressed above, discloses a location tracking component (see at least [0072] of Howell, note GPS | [0132] of Howell).
However, Howell in view of Butler and Bodi do not specifically teach wherein the processing unit is configured to: detect, via the location tracking component, if the device moves outside of a selected area; and output at least one of a user alert or an alert signal, in response to detection that the device has moved outside of the selected area.
It is known to utilize sensed data from a device in different ways.  For example, Holm teaches a device, such as swimming goggles, wherein a processing unit is configured to: detect, via a location tracking component, if the device moves outside of a selected area; and output at least one of a user alert or an alert signal, in response to detection that the device has moved outside of the selected area (see at least [0006] | [0039] note deviation from a selected area (i.e., the course) | [0032] | [0042] note exceeding a threshold | [0116-0117] | [0025]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the features of Holm into Howell in view of Butler and Bodi.  This provides the ability to notify Howell in view of Butler and Bodi’s user that they have deviated from a selected area and provide indication as to how to correct it.

Allowable Subject Matter
Claim 9 is allowed.  The statement of reasons for the indication of allowable subject matter can be found in Office action dated February 17, 2022.

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive.  In response, Bodi, in paragraph [0107], states “Accordingly, pairing swimming detectors (i.e., pairing swimmers) to base stations would be useful, so that specific swimming detector(s) worn by a given swimmer are tied to specific one or more base stations to specifically identify that swimmer.  Pairing devices is well known, and can be done in a number of different manners, such as by using a Bluetooth protocol or some other protocol where the swimming sensor can identify itself using a unique identification number or code that is provided to the base station during transmission.  If the swimmer is wearing more than one detector, all could be identified as representing the same swimmer.”  For at least this reason, Howell in view of Butler and Bodi teach “...a processing unit disposed within the device body in communication with the first and second signal generators; wherein the processing unit is configured to cause the first and second signal generators to transmit signals comprising respective first and second unique identifier codes; and wherein first and second unique identifier codes are associated as a pair of identifier codes.”   Applicant’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687